Case 2:20-cv-00079-LGW-BWC Document 15 Filed 11/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

RUFUS LEE KING, JR.

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 2:20-CV-79
LINDA GETER

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

71 Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated November 18, 2020; the Report and
Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore,
Respondent's Motion to Dismiss is DENIED as moot, and King's Petition is DISMISSED without

prejudice. Petitioner is Denied in forma pauperis status on appeal. This civil action stands closed.

Approved by:
HON. LIA GODBEY WOOD, JUDGE

 

 

 

WV SP Lan (. ef L025 ,2e2¢d John E. Triplett, Acting Clerk of Court
Oo / Clerk

(By) Deputy Clerk

Date

GAS Rev 10/1/03
